            Case 1:21-mj-00325-SH Document 8 Filed 05/03/21 Page 1 of 37



                    U.S. District Court [LIVE]
                Western District of Texas (Austin)
   CRIMINAL DOCKET FOR CASE #: 1:21−mj−00325−SH All Defendants

Case title: USA v. Montoya                                   Date Filed: 04/13/2021
Other court case number: 1:21−mj−365 District of Columbia

Assigned to: Judge Susan Hightower

Defendant (1)
Samuel Christopher Montoya

Pending Counts                            Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                         Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                Disposition
18 U.S.C. § 1752(a)(1) − Entering or
Remaining in a Restricted Building −
Complaint from the District of Columbia



Plaintiff
USA                                           represented by G. Karthik Srinivasan
                                                             US Attorney's Office − Western District of
                                                             Texas
                                                             903 San Jacinto Blvd., Suite 334
                                                             Austin, TX 78701
                                                             512−370−1253
                                                             Fax: 512−916−5854
                                                             Email: karthik.srinivasan@usdoj.gov
                                                             LEAD ATTORNEY
                                                             ATTORNEY TO BE NOTICED




                                                                                                          1
       Case 1:21-mj-00325-SH Document 8 Filed 05/03/21 Page 2 of 37



Date Filed   # Page Docket Text
04/13/2021   1    3 Arrest (Rule 5/Rule 32.1) of Samuel Christopher Montoya. (kkc) (Entered:
                    04/13/2021)
04/14/2021   2   17 ORDER Setting Conditions of Release. Signed by Judge Susan Hightower. (afd)
                    (Additional attachment(s) added on 4/19/2021: # 1 Unredacted Order) (kkc).
                    (Main Document 2 replaced on 4/19/2021) (kkc). (Entered: 04/14/2021)
04/14/2021   3   25 Minute Entry for proceedings held before Judge Susan Hightower: Initial
                    Appearance in Rule 5(c)(3)/ Rule 32.1 Proceedings as to Samuel Christopher
                    Montoya held on 4/14/2021 (Minute entry documents are not available
                    electronically.) (Court Reporter Zoom.) (kkc) (Entered: 04/15/2021)
04/15/2021   4   27 NOTICE OF HEARING as to Samuel Christopher Montoya: Preliminary
                    Hearing by video set for 5/5/2021 at 2:00 PM before Judge Mark Lane. (kkc)
                    (Entered: 04/15/2021)
04/15/2021   5   29 ORDER as to Samuel Christopher Montoya: Preliminary Hearing by video reset
                    for 5/5/2021 at 2:00 PM before Judge Susan Hightower. Signed by Judge Susan
                    Hightower. (kkc) (Entered: 04/15/2021)
04/30/2021   6   30 MOTION to Vacate All Settings and Transfer Case by USA as to Samuel
                    Christopher Montoya. (Attachments: # 1 Exhibit Information)(Srinivasan, G.)
                    (Entered: 04/30/2021)
04/30/2021   7   36 ORDER GRANTING 6 Motion to Vacate as to Samuel Christopher Montoya (1).
                    Signed by Judge Susan Hightower. (jf) (Entered: 05/03/2021)




                                                                                                  2
                      Case 1:21-mj-00325-SH Document 8
                                                     1 Filed 05/03/21
                                                             04/13/21 Page 3
                                                                           1 of 37
                                                                                14
AO 91 (Rev. 11/11) Criminal Complaint


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                          District of &ROXPELD

                  United States of America                          )
                             v.                                     )
                                                                    )      Case No.
               Samuel Christopher Montoya                           )
                  DOB: 05/08/1985                                   )
                                                                    )
                                                                    )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     January 6, 2021             in the county of                              in the
                         LQWKH'LVWULFWRI      &ROXPELD , the defendant(s) violated:
             Code Section                                                     Offense Description
        18 U.S.C. § 1752(a)(1) - Entering or Remaining in a Restricted Building;
        18 U.S.C. § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building;
        40 U.S.C. § 5104(e)(2)(D) - Violent Entry and Disorderly Conduct in a Capitol Building;
        40 U.S.C. § 5104(e)(2)(E) - Impeding Passage Through the Capitol Grounds or Buildings;
        40 U.S.C. § 5104(e)(2)(G) - Parading, Demonstrating, or Picketing in a Capitol Building


         This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




         9
         u   Continued on the attached sheet.


                                                                                              Complainant’s signature

                                                                                      Jessica L. Stone, Special Agent
                                                                                              Printed name and title

$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH                                                                                             2021.04.08
Date:             04/08/2021                                                                              21:17:08 -04'00'
                                                                                                Judge’s signature

City and state:                         :DVKLQJWRQ'&                       =LD0)DUXTXL, U.S. Magistrate Judge
                                                                                              Printed name and title



                                                                                                                                  3
          Case 1:21-mj-00325-SH Document 8
                                         1 Filed 05/03/21
                                                 04/13/21 Page 4
                                                               2 of 37
                                                                    14




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA                         :    MAGISTRATE NO.
                                                  :
              v.                                  :    VIOLATIONS:
                                                  :
 SAMUEL CHRISTOPHER MONTOYA,                      :    18 U.S.C. § 1752(a)(1)
                                                  :    (Entering and Remaining in a Restricted
                         Defendant.               :    Building)
                                                  :
                                                  :    18 U.S.C. § 1752(a)(2)
                                                  :    (Disorderly and Disruptive Conduct in a
                                                  :    Restricted Building)
                                                  :
                                                  :    40 U.S.C. § 5104(e)(2)(D)
                                                  :    (Violent Entry and Disorderly Conduct in a
                                                  :    Capitol Building)
                                                  :
                                                  :    40 U.S.C. § 5104(e)(2)(E)
                                                  :    (Impeding Passage Through the Capitol
                                                  :    Grounds or Buildings)
                                                  :
                                                  :    40 U.S.C. § 5104(e)(2)(G)
                                                  :    (Parading, Demonstrating, or Picketing in a
                                                  :    Capitol Building)


                   AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT
                               AND ARREST WARRANT

        Your affiant, Jessica L. Stone, is a Special Agent with the Federal Bureau of Investigation

(FBI) assigned to the San Antonio Field Office (SAFO), Counterterrorism Division. Currently, I

am tasked with investigating criminal activity in and around the Capitol grounds on January 6,

2021. As a Special Agent, I am authorized by law or by a Government agency to engage in or

supervise the prevention, detention, investigation, or prosecution of a violation of Federal criminal

laws.




                                                 1


                                                                                                        4
          Case 1:21-mj-00325-SH Document 8
                                         1 Filed 05/03/21
                                                 04/13/21 Page 5
                                                               3 of 37
                                                                    14




       The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the

U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol

Police. Only authorized people with appropriate identification were allowed access inside the U.S.

Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of

the public.

       On January 6, 2021, a joint session of the United States Congress convened at the United

States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,

elected members of the United States House of Representatives and the United States Senate were

meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral

College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint

session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the

House and Senate adjourned to separate chambers to resolve a particular objection. Vice President

Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President

Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.

As noted above, temporary and permanent barricades were in place around the exterior of the U.S.

Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away

from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and

windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police

attempted to maintain order and keep the crowd from entering the Capitol; however, shortly around

2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking




                                                 2


                                                                                                       5
          Case 1:21-mj-00325-SH Document 8
                                         1 Filed 05/03/21
                                                 04/13/21 Page 6
                                                               4 of 37
                                                                    14




windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged

and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of

Representatives and United States Senate, including the President of the Senate, Vice President

Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session

of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice

President Pence remained in the United States Capitol from the time he was evacuated from the

Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which

appeared to be captured on mobile devices of persons present on the scene depicted evidence of

violations of local and federal law, including scores of individuals inside the U.S. Capitol building

without authority to be there.

       On January 11, 2021, the FBI received a tip to the National Threat Operations Center from

W-1, a family member of Samuel Christopher Montoya. W-1 reported that W-1 had proof that

Montoya was physically inside the U.S. Capitol near the shooting of a woman on January 6, 2021.

FBI agents interviewed W-1 on January 17, 2021 to follow up on the tip received. W-1 stated that

Montoya worked for Infowars and that Montoya showed a video of himself walking through the

Capitol and captured footage of the death of Ashli Babbitt. W-1 reported that Montoya showed

the video to family members who all recognized Montoya as being the one in the video and having

taken the video. On February 24, 2021, W-1 was shown a still shot of the narrator’s face, from

when he turns the camera on himself in the 44-minute video described below; W-1 commented

that it was an “old picture of him” and positively identified the image as Montoya.




                                                 3


                                                                                                        6
              Case 1:21-mj-00325-SH Document 8
                                             1 Filed 05/03/21
                                                     04/13/21 Page 7
                                                                   5 of 37
                                                                        14




           Your affiant has reviewed an open-source video posted on January 6, 2021, entitled

“Patriots Storm Congress Raw Footage Includes Execution of Ashli Babbitt.” 1 The approximately

44-minute video is embedded with the tag “THERESISTANCE.VIDEO” and the narrator

identifies himself as “Sam with Infowars.com.” The video captures “Sam” going from the Capitol

grounds into the Capitol Building along with crowds of protesters on January 6, 2021, at one point

turning the camera on himself and exclaiming, “It feels good to be in the Capitol baby!” A

screenshot of that moment is depicted below:




The narrator “Sam” was wearing a tan jacket, red “Make America Great Again” baseball cap,

and black backpack. Your affiant has observed that “Sam” matches the appearance of Montoya

on his driver’s license.

           The 44-minute video captures Montoya’s movements outside and then inside the Capitol

Building until he arrives by the doors outside the Speaker’s Lobby, where it depicts the shooting

of the woman publicly identified as Ashli Babbitt. Screenshots of the 44-minute video are below:




1
    The video is available at https://cantcensortruth.com/watch?id=5ff6857e00bac0328da8e888.


                                                         4


                                                                                                     7
Case 1:21-mj-00325-SH Document 8
                               1 Filed 05/03/21
                                       04/13/21 Page 8
                                                     6 of 37
                                                          14




                             5


                                                               8
       Case 1:21-mj-00325-SH Document 8
                                      1 Filed 05/03/21
                                              04/13/21 Page 9
                                                            7 of 37
                                                                 14




    During the video, Montoya makes the following statements:

x   9:55 – “We’re gonna crawl, we’re gonna climb. We’re gonna do whatever it takes, we’re

    gonna do whatever it takes to MAGA. Here we go, y’all. Here we go, y’all. Look at this,

    look at this. I don’t even know what’s going on right now. I don’t wanna get shot, I’ll be

    honest, but I don’t wanna lose my country. And that’s more important to me than—than

    getting shot.”

x   11:04 – “We have had enough! We’re not gonna take your fucking vaccines! We’re not

    gonna take all your bullshit! The people are rising up! Folks, I am now on the steps of the

    Capitol. Here we go! Here we go! Having a good time!”

x   12:55 – “We are in the Capitol, baby! Yeah!”

x   15:40 – “We’re all being a little bit too rowdy for sure.”

x   16:07 – “Here we are in the US Capitol in Washington DC in the Capitol building, it has

    officially been stormed by Trump supporters. Again, the US Capitol building in

    Washington DC has officially been stormed by Trump supporters. And here we are,

    taking our—the people’s house back!”

x   17:38 – “I’m sure these officers are scared, but we’re here, we’re here to just show that

    we’ve had enough. We’ve had enough.”

x   34:05 – “We don’t hurt innocent people; we don’t tear down statues! We don’t tear down

                                              6


                                                                                                  9
             Case
             Case1:21-mj-00325-SH
                  1:21-mj-00325-SH Document
                                   Document81 Filed
                                              Filed05/03/21
                                                    04/13/21 Page
                                                             Page10
                                                                  8 of
                                                                    of14
                                                                       37




           statues! We take our house back! We take the people’s house back!”

At times during the video, Montoya describes himself to others inside the Capitol Building as a

“reporter” or “journalist” as he attempts to get through crowds. The director of the Congressional

press galleries within the Senate Press office did a name check on Samuel Christopher Montoya

and confirmed that no one by that name has Congressional press credentials as an individual or via

any other organizations.

           Your affiant has also reviewed several interviews with Montoya on the Infowars show

“War Room with Owen Shroyer” regarding the events at the U.S. Capitol. On January 8, 2021,

Shroyer interviewed Montoya in a video titled “EYE WITNESS ACCOUNT OF ASHLI

BABBITT’S EXECUTION” 2 Montoya - who is credited as “Sam,” and a “Video Editor” at

“Infowarsstore.com” – describes to Shroyer hearing the gunshot and his recollections of the scene

of the shooting. His “exclusive” footage that is played features his same voice narrating as in the

44-minute video, and appears to depict activity by the Speaker’s Lobby sometime after the

conclusion of his 44-minute video. Screenshots from the January 8 interview and Montoya’s

footage that was played during the interview are below:




2
    The video is available at https://banned.video/watch?id=5ff915155e209037e6bf0529.


                                                         7


                                                                                                      10
         Case
         Case1:21-mj-00325-SH
              1:21-mj-00325-SH Document
                               Document81 Filed
                                          Filed05/03/21
                                                04/13/21 Page
                                                         Page11
                                                              9 of
                                                                of14
                                                                   37




       On January 11, 2021, Shroyer interviewed Montoya, who was again credited as “Sam,”

“Video Editor,” and “Infowarsstore.com,” and appeared to be wearing the same tan jacket he had


                                              8


                                                                                                 11
             Case 1:21-mj-00325-SH Document 8
                                            1 Filed 05/03/21
                                                    04/13/21 Page 12
                                                                  10 of 37
                                                                        14




been wearing at the U.S. Capitol. During the interview, Montoya spoke about his firsthand

observations of “agitators” inside the Capitol Building. 3 Shroyer noted that “Sam shot hours of

footage that day and he’s still going through it.” Montoya stated, among other things, “I was there.

I was there on the outside. I was there on the inside.” A screenshot from the January 11 interview

is below:




           On January 12, 2021, Shroyer interviewed Montoya a third time. Montoya, again credited

as “Sam,” “Video Editor,” and “Infowarsstore.com,” described observations he made about

possible “agitators” inside the Capitol Building based on his review of open-source video footage. 4




3
    The video is available at https://banned.video/watch?id=5ffcf430b368a63bf88c883a.
4
    The video is available at https://banned.video/watch?id=5ffe4b8f0d763c3dca0e2895.

                                                         9


                                                                                                       12
         Case 1:21-mj-00325-SH Document 8
                                        1 Filed 05/03/21
                                                04/13/21 Page 13
                                                              11 of 37
                                                                    14




       Your affiant has also reviewed U.S. Capitol Police surveillance that captures Montoya at

various locations inside the Capitol Building. The footage is consistent with locations depicted

from Montoya’s perspective on his 44-minute video. The footage shows Montoya wearing the tan

jacket, red “Make America Great Again” baseball cap, and black backpack from his 44-minute

video. Screenshots from the U.S. Capitol Police footage are below:




                                              10


                                                                                                   13
         Case 1:21-mj-00325-SH Document 8
                                        1 Filed 05/03/21
                                                04/13/21 Page 14
                                                              12 of 37
                                                                    14




       Based on the foregoing, your affiant submits that there is probable cause to believe that

Samuel Christopher Montoya violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to

(1) knowingly enter or remain in any restricted building or grounds without lawful authority to do

so; and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government

business or official functions, engage in disorderly or disruptive conduct in, or within such

proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes or

disrupts the orderly conduct of Government business or official functions. For purposes of Section

1752 of Title 18, a “restricted building” includes a posted, cordoned off, or otherwise restricted

area of a building or grounds where the President or other person protected by the Secret Service,

including the Vice President, is or will be temporarily visiting; or any building or grounds so

restricted in conjunction with an event designated as a special event of national significance.

       Your affiant submits there is also probable cause to believe that Samuel Christopher

Montoya violated 40 U.S.C. § 5104(e)(2)(D), (E), and (G), which make it a crime to willfully and

knowingly (D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive


                                                11


                                                                                                       14
         Case 1:21-mj-00325-SH Document 8
                                        1 Filed 05/03/21
                                                04/13/21 Page 15
                                                              13 of 37
                                                                    14




conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent to impede,

disrupt, or disturb the orderly conduct of a session of Congress or either House of Congress, or the

orderly conduct in that building of a hearing before, or any deliberations of, a committee of

Congress or either House of Congress; (E) obstruct, or impede passage through or within, the

Grounds or any of the Capitol Buildings; and (G) parade, demonstrate, or picket in any of the

Capitol Buildings.


                                              _________________________________
                                              SPECIAL AGENT JESSICA L. STONE
                                              FEDERAL BUREAU OF INVESTIGATION


Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1
by telephone, this WK day of April, 2021.
                                                                             2021.04.08
                                                                             21:18:15 -04'00'
                                                     ___________________________________
                                                     =,$0)$5848,
                                                     UNITED STATES MAGISTRATE JUDGE




                                                12


                                                                                                       15
                         Case 1:21-mj-00325-SH Document 8
                                                        1 Filed 05/03/21
                                                                04/13/21 Page 16
                                                                              14 of 37
                                                                                    14
AO 442 (Rev. 11/11) Arrest Warrant



                                         UNITED STATES DISTRICT COURT
                                                                   for the

                                                           District of&ROXPELD

                  United States of America
                             v.                                      )
                                                                     )        Case No.
   Samuel Christopher Montoya (AKA: Unknown )
                                                                     )
                                                                     )
                                                                     )
                                                                     )
                            Defendant


                                                        ARREST WARRANT
To:      Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                     Samuel Christopher Montoya                                            ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment              u Superseding Indictment          u Information        u Superseding Information             ;
                                                                                                                       u Complaint
u Probation Violation Petition               u Supervised Release Violation Petition       u Violation Notice          u Order of the Court

This offense is briefly described as follows:

18 U.S.C. § 1752(a)(1) - Entering or Remaining in a Restricted Building;
18 U.S.C. § 1752(a)(2) - Disorderly and Disruptive Conduct in a Restricted Building;
40 U.S.C. § 5104(e)(2)(D) - Violent Entry and Disorderly Conduct in a Capitol Building;
40 U.S.C. § 5104(e)(2)(E) - Impeding Passage Through the Capitol Grounds or Buildings;
40 U.S.C. § 5104(e)(2)(G) - Parading, Demonstrating, or Picketingg in a Capitol
                                                                          p     Building
                                                                                       2021.04.08 21:16:06
Date:     04/08/2021                                                                   -04'00'
                                                                                            Issuing officer’s signature

City and state:                      :DVKLQJWRQ'&                          =LD0)DUXTXL, U.S. Magistrate Judge
                                                                                              Printed name and title


                                                                   Return

           This warrant was received on (date)                           , and the person was arrested on (date)
at (city and state)                                            .

Date:
                                                                                           Arresting officer’s signature



                                                                                              Printed name and title



                                                                                                                                        16
Case
 Case1:21-mj-00325-SH
      1:21-mj-00325-SH Document
                        Document82 Filed
                                    Filed05/03/21
                                          04/14/21 Page
                                                    Page17
                                                         1 of 4
                                                              37




                                                                   17
Case
 Case1:21-mj-00325-SH
      1:21-mj-00325-SH Document
                        Document82 Filed
                                    Filed05/03/21
                                          04/14/21 Page
                                                    Page18
                                                         2 of 4
                                                              37




                                                                   18
                      Case
                       Case1:21-mj-00325-SH
                            1:21-mj-00325-SH Document
                                              Document82 Filed
                                                          Filed05/03/21
                                                                04/14/21 Page
                                                                          Page19
                                                                               3 of 4
                                                                                    37



                                              ADDITIONAL CONDITIONS OF RELEASE
            (    )   (i)     Location monitoring technology as directed by the pretrial services or supervising officer; or
            (    )   (ii)    Voice Recognition; or
            (    )   (iii)   Radio Frequency; or
            (    )   (iv)    GPS.
(   ) (r) pay all or part of the cost of location monitoring based upon your ability to pay as determined by the pretrial services or supervising
          officer.
( ✔ ) (s) report as soon as possible, to the pretrial services or supervising officer, every contact with law enforcement personnel, including arrests,
          questioning, or traffic stops.
( ✔ ) (t) The defendant is ordered to appear for processing by the United States Marshal’s Service at their office on the 3rd floor of the U.S. Courthouse in
             Austin, Texas WITHIN FIVE (5) DAYS of the defendant’s release from custody.




                                                                                                                                                         19
Case
 Case1:21-mj-00325-SH
      1:21-mj-00325-SH Document
                        Document82 Filed
                                    Filed05/03/21
                                          04/14/21 Page
                                                    Page20
                                                         4 of 4
                                                              37




                                                                   20
              Case Case
                   1:21-mj-00325-SH
                        1:21-mj-00325-SH
                                     Document
                                         Document
                                              2-1 *SEALED*
                                                    8 Filed 05/03/21
                                                              Filed 04/14/21
                                                                      Page 21Page
                                                                              of 371 of 4
AO 199A (Rev. 06/19) Order Setting Conditions of Release                                                      Page 1 of   4   Pages



                                      UNITED STATES DISTRICT COURT
                                                                         for the
                                                          WesternDistrict
                                                      __________ Districtof
                                                                          of__________
                                                                             Texas


                    United States of America                                )
                               v.                                           )
                 Samuel Christopher Montoya
                                                                            )        Case No. A-21-MJ-325-1
                                                                            )
                              Defendant
                                                                            )

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.
      The defendant must appear at:               US District Court for the District of Columbia 333 Constitution Ave NW WDC
                                                                                            Place



                                                           as directed
      on
                                                                           Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.




         Print                        Save As...                                                                          Reset       21
                 Case Case
                      1:21-mj-00325-SH
                           1:21-mj-00325-SH
                                        Document
                                            Document
                                                 2-1 *SEALED*
                                                       8 Filed 05/03/21
                                                                 Filed 04/14/21
                                                                         Page 22Page
                                                                                 of 372 of 4


AO 199B (Rev. 10/20) Additional Conditions of Release                                                                                                 Page   2   of   4   Pages


                                                      ADDITIONAL CONDITIONS OF RELEASE

    Pursuant to 18 U.S.C. § 3142(c)(1)(B), the court may impose the following least restrictive condition(s) only as necessary to reasonably assure the
                              appearance of the person as required and the safety of any other person and the community.

       IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

( ✔ ) (6)    The defendant is placed in the custody of:
             Person or organization          the defendant's father, Sam Montoya
             Address (only if above is an organization)       609 Columbia Avenue, San Marcos, Texas
             City and state San Marcos, Texas                                                            Tel. No. 512-787-4475
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian’s custody.

                                                                                Signed:                                                                      4/16/21
                                                                                                                 Custodian                                            Date
( ✔ ) (7) The defendant must:
     ( ✔ ) (a) submit to supervision by and report for supervision to the U.S. Pretrial Services Office                                     ,
               telephone number         512-916-5297          , no later than as directed                               .
     ( ✔ ) (b) continue or actively seek employment.
     (   ) (c) continue or start an education program.
     ( ✔ ) (d) surrender any passport to:       U.S. Pretrial Services Office
     ( ✔ ) (e) not obtain a passport or other international travel document.
     ( ✔ ) (f) abide by the following restrictions on personal association, residence, or travel: travel restricted to the county of residence and surrounding
                   counties, unless otherwise approved by the Court or U.S. Pretrial Services. No travel to DC except for Court related matters, No foreign travel
      ( ✔ ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                including: anyone present on January 6, 2021, at the U.S. Capital

      (     ) (h) get medical or psychiatric treatment:

      (     ) (i) return to custody each                         at               o’clock after being released at                        o’clock for employment, schooling,
                  or the following purposes:

      (     ) (j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                  necessary.
      (✔    ) (k) not possess a firearm, destructive device, or other weapon.
      (✔    ) (l) not use alcohol ( ✔ ) at all (           ) excessively.
      (✔    ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                  medical practitioner.
      (✔    ) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                  random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                  prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy
                  of prohibited substance screening or testing.
      (✔    ) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                  supervising officer.
      (     ) (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                  (    ) (i) Curfew. You are restricted to your residence every day (             ) from                 to              , or (    ) as
                                directed by the pretrial services office or supervising officer; or
                  (    ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                               medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                               activities approved in advance by the pretrial services office or supervising officer; or
                  (    ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                               court appearances or other activities specifically approved by the court; or
                  (    ) (iv) Stand Alone Monitoring. You have no residential curfew, home detention, or home incarceration restrictions. However,
                               you must comply with the location or travel restrictions as imposed by the court.
                               Note: Stand Alone Monitoring should be used in conjunction with global positioning system (GPS) technology.
      (     ) (q) submit to the following location monitoring technology and comply with its requirements as directed:




                                                                                                                                                                                  22
          Case Case
               1:21-mj-00325-SH
                    1:21-mj-00325-SH
                                 Document
                                     Document
                                          2-1 *SEALED*
                                                8 Filed 05/03/21
                                                          Filed 04/14/21
                                                                  Page 23Page
                                                                          of 373 of 4



                                              ADDITIONAL CONDITIONS OF RELEASE
            (    )   (i)     Location monitoring technology as directed by the pretrial services or supervising officer; or
            (    )   (ii)    Voice Recognition; or
            (    )   (iii)   Radio Frequency; or
            (    )   (iv)    GPS.
(   ) (r) pay all or part of the cost of location monitoring based upon your ability to pay as determined by the pretrial services or supervising
          officer.
( ✔ ) (s) report as soon as possible, to the pretrial services or supervising officer, every contact with law enforcement personnel, including arrests,
          questioning, or traffic stops.
( ✔ ) (t) The defendant is ordered to appear for processing by the United States Marshal’s Service at their office on the 3rd floor of the U.S. Courthouse in
             Austin, Texas WITHIN FIVE (5) DAYS of the defendant’s release from custody.




                                                                                                                                                         23
              Case Case
                   1:21-mj-00325-SH
                        1:21-mj-00325-SH
                                     Document
                                         Document
                                              2-1 *SEALED*
                                                    8 Filed 05/03/21
                                                              Filed 04/14/21
                                                                      Page 24Page
                                                                              of 374 of 4
AO 199C (Rev. 09/08) Advice of Penalties                                                                       Page   4       of    4      Pages

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more – you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years – you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony – you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor – you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                  Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                                                         Defendant’s Signature



                                                                                              City and State



                                               Directions to the United States Marshal

( ✔ ) The defendant is ORDERED released.
( ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
      has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
      the appropriate judge at the time and place specified.


Date:             4/14/2021
                                                                                       Judicial Officer’s Signature

                                                                           U.S. Magistrate Judge Susan Hightower
                                                                                          Printed name and title




                    DISTRIBUTION:      COURT      DEFENDANT      PRETRIAL SERVICE        U.S. ATTORNEY         U.S. MARSHAL




         Print                       Save As...                                                                                    Reset           24
              CaseCase
                  1:21-mj-00325-SH
                       1:21-mj-00325-SH
                                     Document
                                         Document
                                              3 (Court
                                                   8 Filed
                                                       only) 05/03/21
                                                               Filed 04/14/21
                                                                        Page 25Page
                                                                                of 371 of 2

                                           UNITED STATES DISTRICT COURT
                                            WESTERN DISTRICT OF TEXAS
                                                 AUSTIN DIVISION

                       United States of America                                        Criminal No.: AU:21-M -00325(1)

                       v.                                                              Date Appeared: April 14, 2021

                       (1) Samuel Christopher Montoya                                  Time:             1:33 - 2:04 PM (31 minutes)
                            Defendant



                               INITIAL APPEARANCE by Video (Zoom)
1. Complaint Filed                                   April 8, 2021           Warrant Issued:                     April 8, 2021
                                                          Date                                                        Date

   Arrested                                         April 13, 2021           Agency:                                USMS
                                                          Date                                                       Agency


2. COURT PERSONNEL:

        U.S. Magistrate Judge:              SUSAN HIGHTOWER
        Courtroom Deputy:                   James Ferrell
        Pretrial Officer:                   Linda Cano
        Interpreter:                        N/A

3. APPEARANCES:

        AUSA:      N/A
        DEFT ATTY: N/A

4. PROCEEDINGS:

   a.      Age                            Education                                                           Gender          Male
   b.      Defendant understands proceedings and is mentally competent.                                                        Y
   c.      Defendant is informed of constitutional rights.                                                                     Y
   d.      Defendant understands charges.                                                                                      Y
   e.      If charged on complaint, Defendant informed of right to Preliminary Hearing.                                        Y
   f.      Defendant informed of right to legal counsel.                                                                       Y
                   1) Defendant waives counsel.
              X 2) Defendant intends to retain counsel.
                   3) Defendant has retained counsel:
                                                  Phone No.:
                   4) Defendant requests appointment of counsel.
                                   Defendant HAS NOT completed the CJA23 financial affidavit.
                                                Court will appoint counsel in the interest of justice based on defendant's verbal
                                                accounting of current financial status.

                                        Defendant HAS completed the CJA23 financial affidavit and the Court will appoint counsel
                                        because:
                                                   The defendant is indigent at this time.
                                                   Even though the defendant is not indigent, counsel will be appointed in the interests
                                                   of justice.
                                        The Court finds that the defendant is NOT eligible and denies request.




                                                                                                                                           25
         CaseCase
             1:21-mj-00325-SH
                  1:21-mj-00325-SH
                                Document
                                    Document
                                         3 (Court
                                              8 Filed
                                                  only) 05/03/21
                                                          Filed 04/14/21
                                                                   Page 26Page
                                                                           of 372 of 2

PROCEEDING MEMO - INITIAL APPEARANCE
In Re: (1) Samuel Christopher Montoya
Page 2 of 2 Pages


  g.   PRE-TRIAL RELEASE:
            1) The Government makes              oral    or          written motion for detention under 18 USC 3142.
                Court sets detention hearing for
            2) The Court sua sponte moves for detention. The detention hearing is set for
                                                                              at
         X 3) The Defendant            X is released        will be released on the following conditions:
                Bond is set at $

                   (Check the following that apply:)

                               unsecured                                      unsecured with 10% posted to the registery
                               cash or corporate                              additional sureties
                               3rd party custodian                     X      as set forth in Order Setting Conditions of Release

  h.   Temporary Detention issued                                 Preliminary Hearing set for        Wednesday, May 5 at 2pm
                                                                                                        before Judge Lane

  i.   REMOVAL PROCEEDINGS:
       The Defendant is advised of Rule 20 and Rule 5 rights and ....
             1) The Defendant waives Rule 5(c)(3)(D)(ii) and is detained pending removal to the
                                                                              . Detention hearing is to be held in that district.
             2) The Defendant waives Rule 5 and is released on bond. The Defendant is ordered to appear in the
                                                                                    on
                  or        when notified by the prosecuting district.
             3) The Defendant is              detained            released on bond and requests Rule 5(c)(3) hearing. The
                  Court sets hearing for

  j.   Other:   Oral consent to proceed by videoconference. Identity Hearing Orally Waived.




                                                                                                                                    26
             Case
              Case1:21-mj-00325-SH
                   1:21-mj-00325-SH Document
                                     Document84 Filed
                                                 Filed05/03/21
                                                       04/15/21 Page
                                                                 Page27
                                                                      1 of 2
                                                                           37




                            UNITED STATES DISTRICT COURT
                                      WESTERN DISTRICT OF TEXAS
                                           AUSTIN DIVISION
USA

v.                                                         Case Number: AU:21-M -00325(1)

(1) Samuel Christopher Montoya
      Defendant

Dear Sir or Madam:
TAKE NOTICE that the above-entitled case has been set before:

UNITED STATES MAGISTRATE JUDGE MARK LANE,

at the U.S. Courthouse, 501 West Fifth Street Austin, Texas Courtroom #8, for the following:

PRELIMINARY HEARING BY VIDEO

on Wednesday, May 05, 2021 at 2:00 PM

EVERYONE to whom this notice is addressed (except those to whom copies are sent for information
only) must appear IN PERSON unless excused from appearing by the Court.

ATTORNEYS are reminded that it is their duty to advise clients, witnesses, and others concerning rules
of decorum to be observed in Court. (Local Court Rule AT-5(b)(12)).

WHENEVER defendants or witnesses in a criminal case have need for the services of a court interpreter,
the attorney must inform the Clerk not later than five (5) business days before the scheduled Court
proceeding.

If defendant chooses to waive hearing, a written waiver (see attached) must be signed by defendant and
his/her counsel and filed by 4:00 p.m. the day before scheduled hearing.

Date Issued: April 15, 2021
(1) Samuel Christopher Montoya                       /s/

                                                     Magistrate Courtroom Deputy
Attorney at Law                                      (512) 916-5896 Ext.



cc:          U.S. Probation
             U.S. Pretrial Services
             U.S. Clerk
             U.S. Attorney




                                                                                                         27
                 Case
                  Case1:21-mj-00325-SH
                       1:21-mj-00325-SH Document
                                         Document84 Filed
                                                     Filed05/03/21
                                                           04/15/21 Page
                                                                     Page28
                                                                          2 of 2
                                                                               37
AO 466A (Rev. 07/16) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)



                                               UNITED STATES DISTRICT COURT
                                                WESTERN DISTRICT OF TEXAS
                                                     AUSTIN DIVISION

USA

v.                                                                                  Case Number: AU:21-M -00325(1)

(1) Samuel Christopher Montoya                                                      Charging District's Case No.: 1:21-mj-365

                                                                 Waiver of Rule 5 & 5.1 Hearing
                                                                  (Complaint/Indictment)

          I understand that I have been charged in another district, the District of Columbia.

           I have been informed of the charges and of my rights to:

                (1) retain counsel or request the assignment of counsel if I am unable to retain counsel;

                (2) an identity hearing to determine whether I am the person named in the charges;

                (3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

                (4) a preliminary hearing to determine whether there is probable cause to believe that an offense has
                    been committed, to be held within 14 days of my first appearance if I am in custody and 21 days
                    otherwise, unless I have been indicted beforehand.

                (5) a hearing on any motion by the government for detention;

                (6) request transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

           I agree to waive my right(s) to:

             (      ) an identity hearing and production of the warrant.

             (      ) a preliminary hearing.

             (      ) a detention hearing.

            (      ) an identity hearing, production of the warrant, and any preliminary or detention hearing to
                     which I may be entitled in this district. I request that any preliminary or detention hearing be
                     held in the prosecuting district, at a time set by that court.

      I consent to the issuance of an order requiring my appearance in the prosecuting district where the
charges are pending against me.


                                                                                 (1) Samuel Christopher Montoya, Defendant


Date
                                                                                 Counsel for Defendant




                                                                                                                                28
         Case
          Case1:21-mj-00325-SH
               1:21-mj-00325-SH Document
                                 Document85 Filed
                                             Filed05/03/21
                                                   04/15/21 Page
                                                             Page29
                                                                  1 of 1
                                                                       37




                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION

United States of America                   §
                                           §
vs.                                        §        NO: AU:21-M -00325(1)
                                           §
(1) Samuel Christopher Montoya             §


      ORDER RESETTING PRELIMINARY HEARING BY VIDEO

           IT IS HEREBY ORDERED that the above entitled and numbered case is
RESET for PRELIMINARY HEARING BY VIDEO on Wednesday, May 05, 2021 at
2:00 PM by videoconference before UNITED STATES MAGISTRATE JUDGE
SUSAN HIGHTOWER, in Courtroom No. 6 on the Sixth Floor of the United States
Courthouse, 501 West Fifth Street, Austin, Texas.


           IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this
order to the defendant, counsel for defendant, the United States Attorney, U.S. Pretrial
Services, United States Probation Office, and any surety or custodian, if applicable.
Further, counsel for the defendant shall notify the defendant of this setting.      The
defendant shall be present if on bond.



IT IS SO ORDERED this 15th day of April, 2021.



                                               ______________________________
                                               SUSAN HIGHTOWER
                                               UNITED STATES MAGISTRATE JUDGE




                                                                                           29
         Case
          Case1:21-mj-00325-SH
               1:21-mj-00325-SH Document
                                 Document86 Filed
                                             Filed05/03/21
                                                   04/30/21 Page
                                                             Page30
                                                                  1 of 3
                                                                       37



                                   United States District Court
                                    Western District of Texas
                                        Austin Division

 United States of America,


    v.                                                            No. 21-MJ-325

 Samuel Christopher Montoya
    Defendant.

                                   Motion to Vacate Settings
   The government respectfully submits this motion pursuant to Federal Rule of Criminal

Procedure 5.1(a)(4) to vacate the preliminary hearing and all settings in the above-captioned

matter because a misdemeanor information has been filed in the United States District Court for

the District of Columbia.

   The defendant was arrested in the Western District of Texas on or about April 13, 2021

pursuant to a warrant issued by the United States District Court for the District of Columbia. At

his initial appearance in Austin, this Court set bail and scheduled a preliminary hearing for May

5, 2021. (Dkt. Nos. 3-5.) The defendant subsequently appeared before United States Magistrate

Judge G. Michael Harvey, United States District Court for the District of Columbia, on April 19,

2021. 21-MJ-365 (D.D.C.). The defendant had not retained counsel at that time and the Federal

Public Defender’s Office represented him for purposes of that initial appearance only. No

counsel has yet appeared on his behalf. Judge Harvey set a status hearing for ascertainment of

counsel on May 3, 2021.

   On April 30, 2021, the United States Attorney’s Office for the District of Columbia filed an

information charging the defendant with violations of 18 U.S.C. § 1752(a)(1) (entering and

remaining in a restricted building), 18 U.S.C. § 1752(a)(2) (disorderly and disruptive conduct in

a restricted building), 40 U.S.C. § 5104(e)(2)(D) (disorderly conduct in a Capitol building), 40

U.S.C. § 5104(e)(2)(E) (impeding passage through the Capitol grounds or buildings), and 40

U.S.C. § 5104(e)(2)(G) (parading, demonstrating, or picketing in a Capitol building)—all

misdemeanors. 21-CR-336 (D.D.C.) (Bates, J.). A copy of the information is attached.




                                                                                                    30
          Case
           Case1:21-mj-00325-SH
                1:21-mj-00325-SH Document
                                  Document86 Filed
                                              Filed05/03/21
                                                    04/30/21 Page
                                                              Page31
                                                                   2 of 3
                                                                        37




   Under Federal Rule of Civil Procedure 5, the defendant is entitled to a preliminary hearing in

this district “if required by Rule 5.1.” Fed. R. Crim. P. 5(c)(3)(C). In relevant part, a defendant

is entitled to a preliminary hearing under Rule 5.1 “unless . . . the government files an

information charging the defendant with a misdemeanor[.]” Fed. R. Crim. P. 5.1(a)(4). The filing

of the misdemeanor information has thus mooted the preliminary hearing scheduled in this

district for May 5, 2021.

   The government thus respectfully requests that this Court vacate all settings with respect to

this defendant and transfer the case to the United States District Court for the District of

Columbia. Because no counsel has yet appeared, the government by email will serve the Federal

Public Defender’s Office in this district and the District of Columbia as attorneys from those

offices last represented the defendant.

                                                   Respectfully submitted,

                                                   Ashley C. Hoff
                                                   United States Attorney

                                            By:    /s/ G. Karthik Srinivasan
                                                   G. Karthik Srinivasan
                                                   Assistant United States Attorney
                                                   903 San Jacinto, Suite 334
                                                   Austin, Texas 78701
                                                   (512) 916-5858 (phone)
                                                   Karthik.Srinivasan@usdoj.gov




Motion to Vacate                                                                                      2

                                                                                                          31
          Case
           Case1:21-mj-00325-SH
                1:21-mj-00325-SH Document
                                  Document86 Filed
                                              Filed05/03/21
                                                    04/30/21 Page
                                                              Page32
                                                                   3 of 3
                                                                        37




                                      Certificate of Service

    I certify that on April 30, 2021, I electronically filed this document with the Clerk of Court
using the CM/ECF system.

   ☒ I also certify that the government has e-mailed this document to the following:

       Jesus Salinas, Esq. – Federal Public Defender’s Office, Western District of Texas
       Tony Miles, Esq. – Federal Public Defender’s Office, District of Columbia

                                                       /s/ G. Karthik Srinivasan
                                                       G. Karthik Srinivasan
                                                       Assistant United States Attorney




Motion to Vacate                                                                                     3

                                                                                                         32
         Case
         Case 1:21-mj-00325-SH
              1:21-mj-00325-SH Document
                               Document 86-1Filed
                                               Filed
                                                   05/03/21
                                                     04/30/21Page
                                                               Page
                                                                  331ofof37
                                                                          3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                         :   CRIMINAL NO.
                                                  :
              v.                                  :   MAGISTRATE NO. 21-MJ-365
                                                  :
 SAMUEL CHRISTOPHER MONTOYA,                      :   VIOLATIONS:
                                                  :   18 U.S.C. § 1752(a)(1)
                        Defendant.                :   (Entering and Remaining in a Restricted
                                                  :   Building)
                                                  :   18 U.S.C. § 1752(a)(2)
                                                  :   (Disorderly and Disruptive Conduct in a
                                                  :   Restricted Building)
                                                  :   40 U.S.C. § 5104(e)(2)(D)
                                                  :   (Disorderly Conduct in a Capitol Building)
                                                  :   40 U.S.C. § 5104(e)(2)(E)
                                                  :   (Impeding Passage Through the Capitol
                                                  :   Grounds or Buildings)
                                                  :   40 U.S.C. § 5104(e)(2)(G)
                                                  :   (Parading, Demonstrating, or Picketing in
                                                  :   a Capitol Building)
                                                  :


                                     INFORMATION

       The United States Attorney charges that:

                                        COUNT ONE

       On or about January 6, 2021, in the District of Columbia, SAMUEL CHRISTOPHER

MONTOYA, did unlawfully and knowingly enter and remain in a restricted building and grounds,

that is, any posted, cordoned-off, and otherwise restricted area within the United States Capitol

and its grounds, where the Vice President and Vice President-elect were temporarily visiting,

without lawful authority to do so.

       (Entering and Remaining in a Restricted Building, in violation of Title 18, United States
       Code, Section 1752(a)(1))




                                                                                                    33
         Case
         Case 1:21-mj-00325-SH
              1:21-mj-00325-SH Document
                               Document 86-1Filed
                                               Filed
                                                   05/03/21
                                                     04/30/21Page
                                                               Page
                                                                  342ofof37
                                                                          3




                                         COUNT TWO

       On or about January 6, 2021, in the District of Columbia, SAMUEL CHRISTOPHER

MONTOYA, did knowingly, and with intent to impede and disrupt the orderly conduct of

Government business and official functions, engage in disorderly and disruptive conduct in and

within such proximity to, a restricted building and grounds, that is, any posted, cordoned-off, and

otherwise restricted area within the United States Capitol and its grounds, where the Vice President

and Vice President-elect were temporarily visiting, when and so that such conduct did in fact

impede and disrupt the orderly conduct of Government business and official functions.

       (Disorderly and Disruptive Conduct in a Restricted Building, in violation of Title 18,
       United States Code, Section 1752(a)(2))

                                        COUNT THREE

       On or about January 6, 2021, in the District of Columbia, SAMUEL CHRISTOPHER

MONTOYA, willfully and knowingly engaged in disorderly and disruptive conduct in any of the

Capitol Buildings with the intent to impede, disrupt, and disturb the orderly conduct of a session

of Congress or either House of Congress, and the orderly conduct in that building of a hearing

before or any deliberation of, a committee of Congress or either House of Congress.

       (Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
       Section 5104(e)(2)(D))

                                         COUNT FOUR

       On or about January 6, 2021, in the District of Columbia, SAMUEL CHRISTOPHER

MONTOYA, willfully and knowingly obstructed, and impeded passage through and within, the

United States Capitol Grounds and any of the Capitol Buildings.

       (Impeding Passage Through the Capitol Grounds or Buildings, in violation of Title 40,
       United States Code, Section 5104(e)(2)(E))

                                                 2




                                                                                                       34
         Case
         Case 1:21-mj-00325-SH
              1:21-mj-00325-SH Document
                               Document 86-1Filed
                                               Filed
                                                   05/03/21
                                                     04/30/21Page
                                                               Page
                                                                  353ofof37
                                                                          3




                                       COUNT FIVE

       On or about January 6, 2021, in the District of Columbia, SAMUEL CHRISTOPHER

MONTOYA, willfully and knowingly paraded, demonstrated, and picketed in a Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))


                                           Respectfully submitted,

                                           CHANNING D. PHILLIPS
                                           Acting United States Attorney
                                           D.C. Bar No. 415-793


                                    By:
                                           CANDICE C. WONG
                                           D.C. Bar No. 990903
                                           Assistant United States Attorney
                                           Violent Crime and Narcotics Trafficking Section
                                           555 4th Street, N.W., Room 4816
                                           Washington, D.C. 20530
                                           Telephone No. (202) 252-7849
                                           Candice.Wong@usdoj.gov




                                              3




                                                                                                 35
          Case
           Case1:21-mj-00325-SH
                1:21-mj-00325-SH Document
                                  Document87 Filed
                                              Filed05/03/21
                                                    04/30/21 Page
                                                              Page36
                                                                   1 of 2
                                                                        37




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
v.                                               §                    1:21-MJ-00325-SH
                                                 §
SAMUEL CHRISTOPHER MONTOYA                       §

                                            ORDER

     Before the Court is the Government’s Motion to Vacate Settings, filed April 30, 2021 (Dkt. 6).

     Defendant was arrested pursuant to a Criminal Complaint from the United States District Court

for the District of Columbia. Dkt. 1. Following an initial appearance, a preliminary hearing was

set for May 5, 2021 at 2 p.m. Dkt. 5.

     The Government now moves to vacate the preliminary hearing and transfer this case to the

United States District Court for the District of Columbia. On April 30, 2021, the United States

Attorney’s Office for the District of Columbia filed an Information charging the Defendant with

five misdemeanors. Dkt. 6 at 1. A copy of the Information is attached to the Motion. Dkt. 6-1. The

Government argues that the filing of the misdemeanor information has mooted the preliminary

hearing pursuant to Fed. R. Crim. P. 5.1(a)(4), which provides in relevant part that “a magistrate

judge must conduct a preliminary hearing unless . . . the government files an information charging

the defendant with a misdemeanor.”

     Having considered the Motion and finding good cause therefor, the undersigned Magistrate

Judge hereby GRANTS the Motion to Vacate Settings (Dkt. 6). It is ORDERED that the

preliminary hearing set for Wednesday, May 5 at 2 p.m. is VACATED.




                                                     1


                                                                                                      36
         Case
          Case1:21-mj-00325-SH
               1:21-mj-00325-SH Document
                                 Document87 Filed
                                             Filed05/03/21
                                                   04/30/21 Page
                                                             Page37
                                                                  2 of 2
                                                                       37




   IT IS FURTHER ORDERED that this case is TRANSFERRED to the United States District

Court for the District of Columbia. Defendant is ORDERED TO APPEAR in the district court

where the charges are pending to answer those charges.

   SIGNED on April 30, 2021.



                                                    SUSAN HIGHTOWER
                                                    UNITED STATES MAGISTRATE JUDGE




                                                2


                                                                                           37
